Citation Nr: 1047796	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  04-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and ulcers. 

2.  Entitlement to service connection for a gastrointestinal 
disorder other than GERD and ulcers, to include helicobacter 
pylori associated gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO, in pertinent part, 
denied service connection for GERD and ulcers, unspecified.  

In April 2005, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In July 2005, March 2008, and March 2009, the Board remanded the 
claim for service connection for GERD and ulcers for further 
development.  

Subsequent to issuance of the most recent supplemental statement 
of the case (SSOC) in July 2009, the Veteran submitted additional 
evidence pertinent to the claim for service connection for GERD 
and ulcers.  In his Informal Hearing Presentation (IHP) submitted 
with a private medical opinion obtained in April 2010, the 
Veteran's representative waived RO consideration of all new 
evidence submitted since the most recent SSOC.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2010).

In May and July 2010, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  After 
receiving the completed VHA medical opinion in August 2010, the 
Veteran received proper notice pursuant to 38 C.F.R. § 20.903.  
Generally, 38 C.F.R. § 20.1304 requires evidence submitted by the 
appellant or representative in response to § 20.903 notification 
to be referred to the agency of original jurisdiction (AOJ) for 
review, unless the appellant waives this procedural right or the 
Board determines that the appellant's claim should be fully 
allowed.  See 38 C.F.R. § 20.1304(c).  

In October 2010, the Veteran submitted a statement and evidence.  
He included the "Medical Opinion Response Form" and checked the 
box indicating that he was submitting the enclosed argument 
and/or evidence, and that he wanted his case remanded to the AOJ 
for review of this newly submitted evidence.  However, the Board 
notes that the statement from the Veteran indicates only that he 
wanted to amend his current claim for service connection to 
include helicobacter pylori associated gastritis.  Similarly, the 
evidence submitted consists of medical information pertaining to 
helicobacter pylori.  For reasons that will be elaborated on 
below, the Board has recharacterized the issues on appeal as 
entitlement to service connection for GERD and ulcers and 
entitlement to service connection for a gastrointestinal disorder 
other than GERD and ulcers, to include helicobacter pylori 
associated gastritis.  As the statement and evidence submitted in 
October 2010 are not pertinent to the claim being adjudicated in 
this decision, entitlement to service connection for GERD and 
ulcers, remand of this matter for consideration of the statement 
and evidence submitted in October 2010 is unnecessary.  See 
38 C.F.R. § 20.1304.  

The Board observes that, while this appeal has previously been 
characterized as a claim for service connection for GERD and 
ulcers, in Clemons v. Shinseki, the United States Court of 
Appeals for Veterans Claims (Court) held that claims for service 
connection are properly viewed as claims for service connection 
for a disability manifested by claimed symptomatology.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As will be 
discussed below, the Veteran has asserted that he experienced 
gastrointestinal symptoms during service, and review of the 
service treatment records reflects an in-service finding of acute 
gastritis.  In October 2010, he indicated that he wanted to amend 
his current claim for service connection to include helicobacter 
pylori associated gastritis.  In light of the evidence of record, 
and the Court's holding in Clemons, the Board finds that the 
Veteran's claim for service connection for GERD and ulcers 
included a claim for service connection for gastritis.  
Accordingly, the Board has recharacterized the matters on appeal 
as reflected on the title page.  

As will be discussed in the remand below, further development is 
required regarding the claim for service connection for a 
gastrointestinal disorder other than GERD and ulcers, to include 
helicobacter pylori associated gastritis.  The Board, however, 
can find no reason why it should not adjudicate the narrow issue 
of service connection for GERD and ulcers, which has been fully 
developed, and will do so in the decision that follows, with the 
assurance that the broader issue of service connection for a 
gastrointestinal disorder other than GERD and ulcers, to include 
helicobacter pylori associated gastritis, will be fully developed 
and adjudicated upon remand.  To not adjudicate the claim for 
service connection for GERD and ulcers at this time would require 
that it be remanded to the AOJ, an exercise that would serve no 
useful purpose because that issue is already fully developed.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be avoided).

The issue of service connection for a gastrointestinal disorder 
other than GERD and ulcers, to include helicobacter pylori 
associated gastritis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has current ulcers and competent and persuasive evidence 
of record does not demonstrate that GERD was manifested during 
active service or was developed as a result of an established 
event, injury, or disease during active service.



CONCLUSION OF LAW

GERD and ulcers were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled.  
In this case, the Veteran's claim for service connection for GERD 
and ulcers was received in May 2003.  Thereafter, he was notified 
of the general provisions of the VCAA by the RO and the AMC in 
correspondence dated in June 2003, August 2005, December 2005, 
March 2006, and April 2008. These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claim was reviewed and a SSOC was issued in July 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in March 2006 and April 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
and private treatment records have been obtained and associated 
with his claims file.  The Veteran was also provided with VA 
examinations as well as a VHA medical opinion to assess the 
current nature and etiology of his claimed disability.

The Board finds that no additional action to further develop the 
record is warranted.  In this regard, the Board has considered 
the fact that, during the April 2005 hearing, the Veteran 
reported that he had recently seen Dr. A. for GERD and that he 
began receiving treatment for GI symptoms in 1963 or 1964.  In 
August and December 2005 correspondence, the AMC specifically 
asked the Veteran to complete and return an enclosed VA Form 21-
4142 (Authorization and Consent to Release Information) for each 
health care provider who had treated him for GERD since service, 
to specifically include treatment received in 1963 and thereafter 
and records from Dr. A.  The Veteran did not subsequently return 
a VA Form 21-4142 regarding treatment from Dr. A or treatment in 
1963 or 1964.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the 
Veteran did not return a release form for the aforementioned 
records; it is not possible for VA to obtain them; hence, no 
further action in this regard is warranted.

The Board has also considered the fact that the report of a May 
2009 VA examination makes reference to dilation of an esophageal 
ring in April 2009.  While the report of this procedure has not 
been associated with the claims file, there is no indication that 
the report of this procedure would include medical evidence of a 
relationship between current GERD and/or ulcers and service, the 
very matters on which this case turns.  As such, a remand to 
obtain the report of this procedure would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, 
the VA General Counsel issued a precedent opinion holding that to 
rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Factual Background

Service treatment records reflect that, in his Report of Medical 
History at enlistment in June 1959, the Veteran indicated that he 
did not have, nor had he ever had, frequent indigestion, or 
stomach, liver, or intestinal trouble.  Clinical evaluation of 
the abdomen and viscera was normal on enlistment examination.  A 
record of treatment dated three days after the June 1959 
enlistment examination noted a history of ulcers at age 17.  A 
gastrointestinal (GI) series from that date was reportedly 
normal.  In March 1960, the Veteran complained of vomiting and an 
inability to retain food.  No diagnosis was rendered, but he was 
treated with Donnatal.  In December 1960, he complained of 
vomiting and diarrhea.  The diagnosis was acute gastritis.  No 
other gastrointestinal complaints were noted during his remaining 
two-plus years of service.  Clinical evaluation of the abdomen 
and viscera was normal on separation examination in May 1963.  

Records of private treatment dated from December 1986 to January 
2008 reflect complaints regarding and treatment for GERD and a 
hiatal hernia.  A December 1986 upper GI series revealed no 
ulcerations, hiatus hernia, or neoplastic processes.  The 
pertinent impression was a normal UGI.  An April 1988 upper GI 
series revealed a small sliding hiatal hernia with a Schatzki's 
ring.  There was no reflux, obstruction, edema, or ulceration 
seen.  The impression was small sliding type hiatal hernia, 
otherwise unremarkable GI series.  The Veteran underwent 
esophagogastroduodenoscopy (EGD) to evaluate severe refractory 
GERD in July 1996.  The post-procedure diagnosis was mild, distal 
antral gastritis.  The physician concluded that the endoscopic 
findings suggested only mild erythema of the antrum and fundus.   
He noted that the esophagus appeared grossly normal.  Therefore, 
he opined that the Veteran either had functional dyspepsia or 
reflux which was not causing mucosal damage.  A July 1996 
treatment record from the physician who performed the EGD noted 
that the procedure revealed mild antral gastritis that was CLO 
test positive, indicating helicobacter pylori infestation.   

An October 2001 record of treatment from the Veteran's private 
physician, Dr. L.B.T., notes a history of GERD and hiatal hernia 
diagnosed in 1993, with EGD and positive H. pylori treated in 
1996, at which time some antral gastritis was found.  The Veteran 
reported that he was currently using over the counter Pepcid.  
The pertinent assessment was GERD, hiatal hernia, diagnosed in 
1993.  In July 2002, the Veteran was again treated by Dr. L.B.T 
for complaints of dyspepsia GERD symptoms, which he said began 
when wearing an abdominal belt to lose weight.  The pertinent 
diagnoses were GERD, 1993, and mild epigastric tenderness.  In 
January 2003, the Veteran underwent endoscopy for epigastric pain 
and heartburn.  The post-operative diagnosis was antral gastritis 
and esophagitis.  Biopsy of the antrum revealed benign gastric 
mucosa, with no pathologic changes identified.  Biopsy of the 
esophagus revealed benign squamous mucosa with mild reactive 
epithelial changes of the type seen in GERD and benign gastric 
type mucosa with mild chronic inflammation, with no intestinal 
metaplasia or dysplasia identified.  

During the April 2005 hearing, the Veteran testified that he did 
not recall having drastic GERD prior to entry into service, 
although he may have had a little now and then.  He stated that 
the first time he experienced GERD during service was a couple of 
months after enlistment, at which time he was given antacids.  He 
added that there was no follow-up, but that, once in Sicily, 
around 1960 or 1961, he had to go to sickbay and was given 
intravenous fluids for GERD.  In describing his symptoms of GERD 
during the remainder of his time in service, he stated that he 
had small heartburn which was taken care of by antacids.  He 
testified that, if he watched what he ate and took Pepcid or 
another medication before bed, he could control his symptoms, 
adding that his condition had been that way since service, but 
had gotten worse.  After service, he reported that he first 
received treatment in 1963 or 1964, when he had some digestive 
problems.  In regard to ulcers, the Veteran stated that his 
ulcers had been cured since he was given a high dose of an 
antibiotic in 1997 or 1998.      

In January 2006, the Veteran's wife submitted a statement in 
which she stated that he had had a stomach problem since they 
were first married in March 1963, and that he had been on 
different medications for stomach problems for their entire 
married life.  

The Veteran was afforded a VA examination to evaluate his claimed 
gastrointestinal disorder in September 2006.  He gave a history 
of stomach ulcers at age 17 and asserted that his military 
service aggravated the ulcers, causing GERD.  The assessment was 
GERD.  In a December 2006 addendum, the physician's assistant 
certified (PA-C), reported that the Veteran underwent EGD in 
October 2006, which revealed hiatal hernia, short segment Barrett 
epithelium, and rule out helicobacter pylori gastritis.  Biopsy 
of the distal esophagus revealed inflamed squamous and gastric 
mucosa without dysplasia and gastric biopsy revealed gastric 
mucosa with no pathologic diagnosis.  Differential quick stain 
for H. pylori was negative.  The PA-C commented that the 
diagnosis of Barrett's esophagus indicated that the Veteran had 
had reflux for many years, although she could not tell exactly 
how long.  She stated that the only mention of stomach problems 
she saw during service was his June 1959 report of a history of 
ulcers at age 17, with a reportedly normal GI series, and the 
March 1960 report of vomiting, for which he was given Donnatal.  
She added that the Veteran had evidence of prolonged GERD, but 
she could not say for how long, and added that she could not tell 
if he had many gastric problems while in service.  In regard to 
ulcers, she noted that there was no mention of evidence of 
gastric ulcers on the recent EGD, nor was there mention of 
scarring from previous ulcers, so she could not say for sure that 
he had ulcers while in service.    

In November 2006, the Veteran submitted statements from his 
sister and aunt in which they reported that he frequently had 
stomach problems as a child, and was treated in a hospital for 
ulcers around age 16 or 17.  His aunt, who appears to be a 
doctor, recalled him having stomach problems while visiting her 
on leave during service.   In May 2008, the Veteran submitted a 
statement from a fellow servicemember, who stated that, during 
boot camp, the Veteran responded positively to the question of 
whether he had digestive problems such as ulcers or indigestion 
and was pulled aside.  

The Veteran underwent another VA examination to evaluate his 
claimed GERD and ulcers in November 2008.  He gave a history of 
stomach problems since childhood, reiterating that he was 
admitted to the hospital with stomach ulcers as a teenager.  The 
diagnosis was GERD.  The nurse practitioner opined that the 
Veteran's ulcers and GERD were less likely than not incurred in 
or aggravated by active military service.  The rationale provided 
for this opinion was that there was no evidence of a gastric 
disorder noted during military service.  

The Veteran underwent VA examination again in May 2009.  He gave 
a history of stomach cramping and pain at age five, with 
hospitalization for ulcers between age 16 and 17; although the 
physician noted that he could find no definite evidence for this 
within the claims file.  He added that there was no specific 
documentation in the claims file to denote a diagnosis of ulcers 
prior to the Veteran's entrance on active duty.  He noted that 
the Veteran did have a history of a hiatal hernia diagnosed on 
upper GI series with GERD noted in 1993, as well as a previous 
history of helicobacter pylori infection with antral gastritis in 
1996, for which he received triple therapy.  The diagnosis was 
GERD with history of helicobacter pylori infection, which was 
treated, hiatal hernia and gastritis on EGD.  The physician 
opined that he could not definitively state that the Veteran had 
ulcers prior to or during active duty; however, he did have an 
episode of acute gastritis while on active duty, as well as 
multiple complaints after duty, to include his helicobacter 
pylori diagnosis and diagnosis of gastritis.  Based on the 
foregoing, he opined that the Veteran's current condition is less 
likely than not related to his history of abdominal discomfort 
and acute gastritis noted prior to and during service, 
respectively.  

In April 2010, a private physician employed as a medical 
consultant for the Veteran's service representative reviewed the 
claims file.  She indicated that indigestion is often a sign of 
an underlying problem, such as GERD, ulcers, or gallbladder 
disease, rather than a condition of its own, and that gastritis 
is an inflammation, irritation, or erosion of the lining of the 
stomach, which can occur suddenly (acute) or gradually (chronic).  
She noted that indigestion is also called dyspepsia, and is used 
to describe a feeling of fullness or discomfort after a meal.  
The physician stated that the Veteran had manifestations of 
gastrointestinal symptoms prior to and during service.  She added 
that there was lay evidence to suggest that he had 
gastrointestinal complaints as a child and teenager that required 
hospitalization, and that his symptoms continued during his 
enlistment.  She stated that the Veteran was diagnosed with 
gastritis in 1960, was found to have a small sliding type hiatal 
hernia with a Schatzki's ring in 1988, and was diagnosed with a 
hiatal hernia and gastro-esophageal reflux after an upper GI in 
1993.  She stated that, in the absence of an EGD prior to or 
during service, it was difficult to determine with any degree of 
certainty that the Veteran had gastritis prior to or during 
service; however, his symptoms were consistent with GERD or 
dyspepsia.  She added that the finding of a Schatzki's ring in 
1988 was consistent with the diagnosis of chronic GERD, the 
latter being one of the etiologies.  She added that the Veteran 
was found to have gastritis when an EGD was performed in 1996, 
and he subsequently underwent dilation for an esophageal ring in 
April 2009.  Therefore, the physician concluded that it was at 
least as likely as not that the gastrointestinal symptoms that 
manifested prior to and during service and continued over many 
years after discharge led to worsening GERD, dyspepsia, and 
gastritis with subsequent development of complications including 
Schatzki's ring requiring surgical intervention.  

In May and July 2010, the Board sought a VHA medical opinion in 
regard to the claim for service connection for GERD and ulcers.  
The opinion was received at the Board in August 2010.  In her 
opinion, the gastroenterologist summarized the pertinent medical 
evidence of record.  She acknowledged that, despite his report at 
enlistment that he did not nor had he ever had any digestive 
problems, review of the Veteran's treatment records and lay 
statements appeared to indicate that he did have gastrointestinal 
symptoms prior to entering service.  She commented that there was 
no record of the Veteran having symptoms of GERD during his time 
in service.  

In regard to ulcers, the gastroenterologist stated that she did 
not see any evidence of the Veteran ever having peptic ulcers, 
based on the report of a normal GI series at age 17, two upper GI 
series in 1986 and 1988 which failed to show any ulcers, and 
multiple EGDs which also failed to show any ulcers or scarring 
from prior ulcerations.  She commented that the diagnosis of 
peptic ulcers requires either a visual examination with endoscopy 
or a radiological examination, both of which were done and did 
not reveal peptic ulcers.  She added that the in-service 
diagnosis of gastritis was a clinical diagnosis unsubstantiated 
by any tests, and that a better term to describe the Veteran's 
symptoms at that time may have been dyspepsia.  She further noted 
that the Veteran was later found to have helicobacter pylori 
infection and that, while it is not possible to determine when 
such an infection is acquired on an individual basis, 
epidemiological data indicated that it was usually acquired 
before age five.  

In regard to GERD, the gastroenterologist opined that she did not 
see any indication that the Veteran had any significant degree of 
GERD prior to or during service, noting that, during the April 
2005 hearing, he himself described only a little GERD "now and 
then" prior to service, and that the service treatment records 
did not indicate any complaints suggestive of GERD.  Rather, she 
stated that the Veteran appeared to begin experiencing GERD 
symptoms significant enough to require medical care a number of 
years after separation from service.  She noted that a 1986 upper 
GI series was normal and no reflux was seen on upper GI in 1988.  
While the 2003 esophageal biopsy and presence of Schatzki's ring 
supported GERD of some duration, she stated it was not possible 
to quantify the duration of GERD based only on these findings.  

In identifying the Veteran's current gastrointestinal disorders, 
the gastroenterologist stated that he appeared to have GERD.  She 
opined that it was less likely than not that GERD was incurred in 
or aggravated by service.  In response to being asked to identify 
any gastrointestinal disorder which pre-existed service, the 
gastroenterologist stated that the Veteran had an unidentified 
gastrointestinal ailment prior to service, and that her best 
guess would be that he may have had helicobacter pylori 
associated gastritis.  She added that she did not see any 
evidence that his pre-existing gastrointestinal disorder was 
aggravated during service.  

Analysis

As discussed in the introduction, the claim for service 
connection for a gastrointestinal disorder other than GERD and 
ulcers, to include helicobacter pylori associated gastritis, is 
being remanded for further development.  Accordingly, the Board's 
decision herein is limited to consideration of entitlement to 
service connection for GERD and ulcers.  Considering the 
pertinent evidence of record in light of the above-noted legal 
authority, the Board finds that service connection is not 
warranted.  
 
As an initial matter, the Board notes there is simply no medical 
evidence of ulcers at any time since the Veteran filed his claim 
for service connection in May 2003.  Historically, the GI series 
performed in June 1959 was reportedly normal and there were no 
ulcerations on upper GI series in 1986 and 1988.  In her December 
2006 addendum, the PA-C commented that there was no evidence of 
gastric ulcers on the recent EGD, nor was there mention of 
scarring from previous ulcers.  The gastroenterologist who 
provided the August 2010 VHA opinion specifically commented that 
she did not see any evidence of the Veteran ever having peptic 
ulcers, based on the report of a normal GI series at age 17, two 
upper GI series in 1986 and 1988 which failed to show any ulcers, 
and multiple EGDs which also failed to show any ulcers or 
scarring from prior ulcerations.   Further, while the Veteran has 
reported hospitalization for ulcers as a teenager, prior to entry 
into service, he himself stated during the April 2005 hearing 
that his ulcers were cured in 1997 or 1998.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1131.  A 
successful service connection claim requires evidence of a 
current disability at the time of claim, as opposed to some time 
in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which to 
predicate a grant of service connection, there can be no valid 
claim for service connection.  See Gilpin; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As such, the claim for service 
connection for ulcers must be denied, because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, has not been met.

Turning to the question of entitlement to service connection for 
GERD, the Veteran has argued that he experienced stomach problems 
prior to service, which were aggravated during service, resulting 
in GERD.  As stated above, examination of the abdomen and viscera 
was normal on enlistment examination in June 1959.  As such GERD 
was not noted at enlistment and the presumption of soundness 
attaches.  See 38 C.F.R. § 3.304(b), (b)(1).  


To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  In the instant case, the Board finds that 
it is not shown by clear and unmistakable evidence that the 
Veteran's GERD existed prior to service.  In this regard, the 
Board acknowledges that the Veteran has, on numerous occasions, 
described stomach problems prior to service and has submitted lay 
statements in support of this assertion.  Nevertheless, as 
discussed above, the Board's decision herein is limited to the 
matter of entitlement to service connection for GERD and ulcers.  
While the Veteran may have experienced stomach problems prior to 
entry into service, and the VHA gastroenterologist who reviewed 
the claims file opined that the Veteran had an unidentified 
gastrointestinal disorder which pre-existed service, it is simply 
not shown by clear and unmistakable evidence that the Veteran had 
GERD which pre-existed service.  Significantly, in her opinion, 
the VHA gastroenterologist specifically stated that she did not 
see any indication that the Veteran had any significant GERD 
prior to or during service, noting that the service treatment 
records did not indicate any complaints suggestive of GERD.  In 
response to the request to identify any gastrointestinal disorder 
which pre-existed service, the VHA gastroenterologist identified 
only an undefined gastrointestinal ailment.  Although the 
September 2006 VA examiner found evidence of prolonged GERD, she 
could not describe the length of time the Veteran had had this 
disease.  The private physician who provided the April 2010 
opinion did not opine that the Veteran had GERD prior to service, 
but, rather, that his symptoms which manifested prior to and 
during service, and continued many years after, "led to" 
worsening GERD.  

Therefore, upon a review of the full record, the Board finds that 
there is no clear and unmistakable evidence that the Veteran's 
GERD pre-existed his military service.  As such, the Board not 
reach a determination with respect to the second prong of the 
inquiry, i.e., whether such disorder clearly and unmistakably was 
not aggravated by service, and finds that the presumption of 
soundness has not been rebutted.

[Parenthetically, the Board notes that, while the Veteran has 
repeatedly reported hospitalization for ulcers prior to service, 
and has submitted lay evidence in support of that assertion, as 
noted above, in the absence of current evidence of ulcers, 
service connection for that disorder cannot be established.]

Thus, the remaining inquiry is whether the Veteran incurred GERD 
during his military service.

The Board acknowledges that, during the April 2005 hearing, the 
Veteran reported, as he is competent to do, that he experienced 
symptoms of GERD during service, and that, since service, he had 
to watch what he ate to control his symptoms.  The Board finds 
the Veteran's description of his symptoms credible.  This 
description suggests a continuity of symptomatology since 
service.  However, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

The record contains conflicting medical opinions regarding the 
relationship between current GERD and service.  In such cases, it 
is the responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  The probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the November 2008 VA examiner opined that that the 
Veteran's ulcers and GERD were less likely than not incurred in 
or aggravated by active military service, the rationale for this 
opinion was that there was no evidence of a gastric disorder 
noted during military service.  She neglected to consider the 
Veteran's in-service treatment for vomiting in March and December 
1960, and the December 1960 diagnosis of acute gastritis.  
Accordingly, this opinion is of diminished probative value, as it 
appears to be based on an inaccurate factual premise concerning 
the Veteran's in-service complaints and treatment.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. 
App. 229 (1993)) (stating that the Board is not bound to accept 
medical opinions that are based upon an inaccurate factual 
background).

The May 2009 VA examiner noted that he could not definitively 
state that the Veteran had ulcers prior to or during active duty, 
and then went on to opine that the Veteran's current condition 
was less likely than not related to his history of abdominal 
discomfort and acute gastritis noted prior to and during service.  
This opinion appears to be based on the physician's inability to 
definitively state whether the Veteran had ulcers prior to or 
during active duty.  The Court has stated that "most of the 
probative value of a medical opinion comes from its reasoning", 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion."  Nieves-Rodriguez, 22 Vet. 
App. at 304.  As the May 2009 VA examiner's opinion appears to be 
based on a matter about which he could not definitively reach a 
conclusion:  the presence of ulcers prior to or during active 
duty, the Board also finds this opinion to also be of little 
probative value.  

The physician who provided the April 2010 opinion acknowledged 
review of the claims file.  She also provided a rationale for her 
opinion, that it was at least as likely as not that the Veteran's 
gastrointestinal symptoms which manifested prior to and during 
service, and continued over many years after discharge, led to 
worsening GERD, stating that indigestion is often a sign of an 
underlying problem, such as GERD and that GERD has been suggested 
as an etiology of Schatzki's ring.   

Despite the April 2010 opinion, the Board finds the August 2010 
VHA opinion, that it was less likely than not that GERD was 
incurred in or aggravated by service, to be highly probative on 
the medical nexus question.  In this regard, the 
gastroenterologist reviewed the claims file, specifically 
discussing pertinent medical evidence, and provided a rationale 
for her opinion, noting that she did not see any indication that 
the Veteran had any significant degree of GERD prior to or during 
service, in-service medical records did not indicate any 
complaints suggestive of GERD, and a 1986 upper GI series was 
normal and no reflux was seen on upper GI series in 1988.  

Significantly, the VHA gastroenterologist specifically considered 
the April 2010 private opinion in rendering her opinion, and 
acknowledged that the Veteran had gastrointestinal symptoms prior 
to entry into service and received treatment for gastritis during 
service.  She also noted that Schatzki's rings are associated 
with GERD, and acknowledged that the 2003 esophageal biopsies and 
the presence of Schatzki's ring supported a finding of GERD of 
some duration, but, specifically stated that these findings, 
alone, did not enable one to quantify the duration of GERD.  

In comparing the April 2010 and August 2010 opinions, the Board 
finds that the VHA gastroenterologist provided a more thorough 
rationale for her opinion.  Significantly, the physician who 
provided the April 2010 opinion did not mention the normal 1986 
upper GI series nor did she note the absence of reflux on upper 
GI series in 1988.  Further, while both physicians acknowledged 
review of the claims file, the Board notes that the April 2010 
opinion makes reference to the Veteran being diagnosed with a 
hiatal hernia and GERD after an upper GI was performed in 1993.  
While a hiatal hernia was found on an upper GI study in 1988, and 
the private treatment records make reference to GERD diagnosed in 
1993, notably, there is no report of a 1993 upper GI study of 
record.  This calls into question the thoroughness of this 
physician's claims file review.  

Moreover, as a gastroenterologist, the VHA physician was expertly 
qualified in the pertinent area of medicine to provide an opinion   
See Guerrieri, 4 Vet. App. at 470-471.  Conversely, there is no 
indication that the physician who provided the April 2010 opinion 
has specialized training or education in the field of 
gastroenterology.  Cf. Black v. Brown, 10 Vet. App. 279 (1997) 
(indicating an opinion may be reduced in probative value, even 
where the opinion comes from someone with medical training, if 
the medical issue requires specialized knowledge).

Based on the foregoing, the Board finds that the August 2010 VHA 
opinion is the most persuasive medical opinion that addresses the 
question of a nexus between the Veteran's current GERD and 
service.  Thus, the competent, probative (persuasive) evidence on 
the question of whether GERD was incurred in or aggravated by 
service weighs against the claim for service connection.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the Veteran's and his representative's 
assertions; however, none of this evidence provides a basis for 
allowance of the claim.  Laypersons, such as the Veteran and his 
representative, are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  While the Veteran may report on the symptoms of 
his claimed disabilities; the evidence of record does not contain 
a current diagnosis of ulcers and the weight of the medical 
evidence of record is against a nexus between current GERD and 
service.

For all the foregoing reasons, the claim for service connection 
is denied.  In arriving at this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for GERD and ulcers is denied.  

REMAND

As noted in the introduction, in accordance with the Court's 
decision in Clemons, the Board has recharacterized the issues on 
appeal to include entitlement to service connection for a 
gastrointestinal disorder other than GERD and ulcers, to include 
helicobacter pylori gastritis.  In response to the question of 
whether the Veteran had any gastrointestinal disorder which pre-
existed service, in her August 2010 opinion, the VHA 
gastroenterologist stated that, "My best guess would be that 
[he] may have had helicobacter associated gastritis.  However, 
this is by inference only as no diagnostic tests were done to 
support or refute this."  The Board is of the opinion that 
initial adjudication of this matter by the AMC/RO should be 
undertaken.  

Further, while the June 2003, August 2005, December 2005, March 
2006, and April 2008 VCAA letters advised the Veteran of the 
information and evidence necessary to substantiate his claim for 
service connection for GERD and ulcers, in light of the 
broadening of the claim to include a claim for service connection 
for a gastrointestinal disorder other than GERD and ulcers, to 
include helicobacter pylori associated gastritis, the Veteran 
should be furnished VCAA notice regarding this claim.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises him of 
the information and evidence necessary to 
substantiate a claim for service connection 
for a gastrointestinal disorder other than 
GERD and ulcers, to include helicobacter 
pylori gastritis.  This notice should 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After undertaking any other development 
deemed necessary, the AMC/RO should 
adjudicate the claim for service connection 
for a gastrointestinal disorder other than 
GERD and ulcers, to include helicobacter 
pylori associated gastritis.  If not fully 
granted, issue a supplemental statement of 
the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


